63 N.J. 411 (1973)
307 A.2d 603
TEXACO, INC., A CORPORATION OF THE STATE OF DELAWARE, PLAINTIFF-RESPONDENT
v.
WILLARD B. APPLEGET, d/b/a BILL APPLEGET'S SERVICE CENTER, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 4, 1973.
Decided July 11, 1973.
*412 Mr. E. Robert Levy, argued the cause for appellant (Messrs. Marcus, Rosen, Breslow, Levy & Fischer, attorneys).
Mr. George H. Bohlinger, Jr., argued the cause for respondent.
PER CURIAM.
We have this day decided Shell Oil Company v. Marinello, 63 N.J. 402 in which we held that the public policy of this State restricts the unilateral right of an oil company to terminate, cancel or fail to renew a lease and dealer agreement with one of its service station operators to a situation where "good cause" for such action exists.
This requires that the judgment of the Appellate Division herein, affirming a judgment for possession entered by the District Court in a summary action for the recovery of premises, be vacated and the matter remanded and transferred to the Law Division for a plenary hearing on the pertinent issues. See N.J.S.A. 2A:18-60 and 61.
*413 For vacation and remand  Chief Justice WEINTRAUB, and Justices JACOBS, PROCTOR, HALL, MOUNTAIN, SULLIVAN and GARVEN  7.
Opposed  None.